DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al (U.S. Pat. 6,672,695) in view of Fushimi (JP 2017056619) and Kanbe et al (U.S. Pub. 2010/0245501)
Regarding claims 1, 13, a printer comprising an installation case to which a cartridge (190) having a first memory (210) is installed
A printing unit (500) configured to perform printing by using a print material supplied from the cartridge installed in the installation case (Figure 1; Column 3, Lines 26-51)
A cartridge interface configured to be communicable with the first memory (Figures 1-2; Column 4, Lines 1-15)
A second memory (170, 110); controller (150) (Figure 1; Column 4, Lines 18-21; Column 5, Lines 13-61)
Wherein the first memory is configured to store cartridge information including: cartridge identification information for identifying the cartridge; and residual amount information according to the amount of the print material stored in the cartridge (Figures 1-2; Column 4, Lines 1-15)
Wherein the controller is configured to acquire the cartridge identification information and the residual amount information from the first memory via the cartridge interface (Column 4, Line 47 – Column 6, Line 20)
Store history information in the second memory, the history information including the cartridge identification information and the residual amount information associated with each other (Column 4, Lines 25-37)
Update the residual amount information of the history information based on information according to the amount of the print material discharged by the printing unit (Abstract; Column 5, Lines 13 – 32)
Wherein in a case that the cartridge is installed in the installation case, the controller is configured to determine that the cartridge installed in the installation case and update the residual amount information of the history information based on:
a) determining that the second memory stores the history information having the same cartridge identification information as the cartridge identification information acquired from the first memory
b) determining that the residual amount information is equal to or less than a threshold value stored in the second memory
c) determining that the print material is stored in the cartridge installed in the installation case based on the detection value 
(Abstract; Column 4, Line 61 – Column 6, Line 28)
Fushimi discloses it is known in the art to determine if the installed cartridge is a proper recycled cartridge (Abstract; Paragraphs 0032, 0038)
Naka does not expressly disclose a liquid sensor, however Kanbe discloses it is known in the art to use a sensor configured to output a detection value according to an amount of the print material stored in the cartridge (Figure 2; Paragraph 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge and determining the proper cartridge is installed in order to prevent a failure of the printing device.
	Regarding claim 2, wherein the controller is further configured to store specific information indicating that the amount of the print material is equal to or less than the threshold value based on the residual amount information being equal to or less than the threshold value; and delete, change or update the specific information after updating the residual amount information of the history information based on determining that the cartridge installed in the installation case (Column 4, Lines 25-37) 
Fushimi discloses it is known in the art to determine if the installed cartridge is a proper recycled cartridge (Abstract; Paragraphs 0032, 0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the proper cartridge is installed in order to prevent a failure of the printing device.
Regarding claim 6, wherein the controller is configured to update the residual amount information of the history information either with full residual amount information indicating the residual amount at the full level in the cartridge installed in the installation case, or with designated residual amount information indicating a designated residual amount (Abstract; Column 5, Lines 13 – 32; Column 5, Line 51 – Column 6, Line 28)
Regarding claims 8, 15, Kanbe discloses a sensor with a light emitting unit (optical sensor; 186; Figure 4; Paragraph 0042)and a light receiving unit (light receiver 186b; Paragraph 0053)
A detection object (float; 144; Paragraph 0067) for changing a light receiving condition of the light radiated by the light emitting unit and received by the light receiving unit, according to whether the ink amount is equal to or more than a predetermined amount
The sensor is configured to output different detection values between a case of the ink amount stored in the cartridge being equal to or more than the predetermined amount and a case of the ink amount stored in the cartridge being less than the predetermined amount (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge 
Regarding claims 9, 16, Kanbe discloses wherein the light radiated from the light emitting unit proceeds in the case, and the detection object (float) is disposed in the case and configured to change a position thereof according to a position of the liquid level of the ink (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge 
Regarding claims 10, 17, Kanbe discloses wherein the light radiated from the light emitting unit proceeds in the case, and the detection object is disposed in the case and configured to change an optical path of the light according to a position of the liquid level of the ink (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge 
Regarding claim 11, Kanbe discloses wherein the light radiated from the light emitting unit proceeds in a container storing the ink having flowed out of the cartridge; and the detection object is disposed in the container and configured to change a position thereof according to a position of the liquid level of the ink (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge 
Regarding claim 12, Kanbe discloses wherein the light radiated from the light emitting unit proceeds in a container storing the ink having flowed out of the cartridge; and the detection object is disposed in the container and configured to change an optical path of the light according to a position of the liquid level of the ink (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge 
Regarding claim 14, a cartridge in which a print material is stored and which is installable to a printer provided with a sensor, the cartridge comprising:
A memory (210); 
Wherein the memory is configured to store cartridge identification information, residual amount information, and marking information are stored, the cartridge identification information being used to identify the cartridge, the residual amount information indicating the amount of the print material stored in the cartridge (Figures 1-2; Column 4, Lines 1-15)
The residual amount information is determined according to the amount of the print material stored in the cartridge (Abstract; Column 5, Lines 13 – 32)
The marking information is determined based on the state of the detection object cartridge identification information, and the residual amount information (Column 5, Line 61 – Column 6, Line 6; based on the ink consumption amount received from the printer and the ink total consumption amount re used to determine if the cartridge was previously used) 
Fushimi discloses it is known in the art to determine if the installed cartridge is a proper recycled cartridge and marking information is (Abstract; Paragraphs 0038)
Kanbe discloses a detection object (float; 144; Paragraph 0067) configured to change a state thereof, such that a detection value by the sensor is changed between a case in which an amount of the print material stored in the cartridge is equal to or more than a predetermined amount and a case in which the amount of the print material stored in the cartridge is less than the predetermined amount (Figures 2, 4; Abstract; Paragraphs 0042, 0053, 0067)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fushimi and Kanbe into the device of Naka, for the purpose of determining the remaining liquid inside of the cartridge and determining the proper cartridge is installed in order to prevent a failure of the printing device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al (U.S. Pat. 6,672,695) as modified by Fushimi (JP 2017056619) and Kanbe et al (U.S. Pub. 2010/0245501) and further in view of Tatsumi et al (U.S. Pub. 2006/0256173)
Regarding claim 7, Tatsumi discloses it is known in the art to display and warn the user an ink cartridge is not new or recycled (Paragraph 0060)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tatsumi into the device of Naka as modified by Fushimi and Kanbe, for the purpose of informing the user the condition of the installed cartridge

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 21, 2022